DETAILED ACTION
Claims 21-40 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 32-40 are objected to because of the following informalities: 
Claim 32, line 7 is missing a “,” just after “device”. 
Claim 32 include “an event triggering request” on line 9 and “a first event triggering request” on line 21. It is not clear whether the two terms are the same or related. For the purpose of this office action the Examiner would assume the two terms are same.
Claim 32, line 17 appear to include typographical error. Specifically, an “and” is missing.
Specifically, on lines 25 and 34 the “and” is used in error and should deleted. 
Line 20 is missing a colon “:” after the term “configured to”. The line should be modified to “configured to:”.
Claim 38 appears to include typographical error. Specifically, line 7 include the term “first transaction account,”. It should have been “first transaction account;” (that is, the “,” should be replaced with “;”).
Line 8 is missing a colon “:”. A colon is required, “processor to:” to delineate the sub preamble from its body. 
Line 14 includes a typographical error. Specifically “for” seems to have been used in error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 32-37 do not invoke 35 U.S.C. 112(f) because it recites defined or sufficient structure as described in the specification.
Claim 32 recites “…the transaction processing server being configured to...", "...the event processing server being5U.S. PATENT APPLICATION No. TBD PRELIMINARY AMENDMENTconfigured to…” and their respective functional languages and therefore meets two of the three prong analysis. 
However, claim 32 recites sufficiently definite structure because the structures (“… the transaction processing server being configured to...", "...the event processing server being5U.S. PATENT APPLICATION No. TBD PRELIMINARY AMENDMENTconfigured to…”) are described in the specification (figure 1) as structures for performing the respective functions and as such are not generic placeholder, (for instance “means to”, "means for", “module for" and the like) and therefore does not meet the third prong analysis and are presumed not to invoke 35 U.S.C. 112(f).
Claims 33-37 do not invoke 35 U.S.C. 112(f) because for the same reason as claim 32.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 29 and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0082455 A1 to Kohli in view of U.S. Pat. No. 7,082,364 B2 issued to Adamcyzk.

As to claim 21, Kohli teaches an automated method of triggering an event based on occurrence of a point-of-sale (POS) transaction, the method comprising: 
receiving, by an event processing server over a network a request (register) to initiate a desired event upon the occurrence of all of a plurality of triggering events, the request identifying the desired event and the plurality of triggering events, which include at least one event associated with a first account (“...users (e.g., consumers/buyers) may also be enabled to register with the ES computing device. In these embodiments, registered users may create a user profile and input identifying data (such as name, address, etc.) and payment data (such as card/account information)) (“...In some embodiments, users (e.g., consumers/buyers) may also be enabled to register with the ES computing device. In these embodiments, registered users may create a user profile and input identifying data (such as name, address, etc.) and payment data (such as card/account information) that will be saved in the database associated with the ES computing device and used for payment transactions handled by the ES computing device. In some embodiments, a user profile may be created for the user by an issuer upon issuance of a cardholder account. This issuer-created profile may be used by ES computing device upon user registration with the ES computing device. Registration may include, for example, subscribing to the service(s) provided by ES computing device, downloading an app associated with the service(s) provided by ES computing device, and downloading a digital wallet to be used in conjunction with ES computing device. In some embodiments, registered users may receive discounts, coupons, rebates, rewards, reward points, or other incentives for primary and/or secondary purchases made via the EBMT system. In other embodiments, a user may prefer not to register with ES computing device, and may still be able to utilize the EBMT system for targeted ancillary merchant recommendations and ancillary purchases (e.g., as a ‘guest’ user without the ancillary/secondary merchant determination being additionally based on a user profile)...” paragraph 0030); 
receiving, by the event processing server from a transaction processing server (ES computing device), notification of an occurrence of a merchant P0S transaction associated with the first account or the second account (“...In the example embodiment, ES computing device 302 receives a primary purchase from user 310, wherein the primary purchase is made with primary merchant 306. Based on data related to the primary purchase (such as location, date, and time of the event for an event-based purchase, and any other relevant data) ES computing device 302 then determines one or more secondary merchants 308, i.e., merchants registered with ES computing device 302 that also provide a service/good related in some way to the primary purchase. For instance, a secondary merchant may be one that provides a good/service in proximity to the primary purchase event location (for example, a restaurant close to a concert venue). In some embodiments, secondary merchants may be further determined based on a location (such as geo-IP location or profile address location) of user 310. In these embodiments, a secondary merchant may be one that provides a good/service in proximity to a home address of the user 310 (for example, a nearby babysitter or childcare service)...” paragraph 0060); 
determining, by the event processing server, whether the merchant POS transaction is one of the plurality of triggering events (User Profile Data 424/Rules 426, Based on data related to the primary purchase (such as location, date, and time of the event for an event-based purchase, and any other relevant data) ES computing device 302 then determines one or more secondary merchants 308, i.e., merchants registered with ES computing device 302 that also provide a service/good related in some way to the primary purchase) (“...In the example embodiment, ES computing device 302 receives a primary purchase from user 310, wherein the primary purchase is made with primary merchant 306. Based on data related to the primary purchase (such as location, date, and time of the event for an event-based purchase, and any other relevant data) ES computing device 302 then determines one or more secondary merchants 308, i.e., merchants registered with ES computing device 302 that also provide a service/good related in some way to the primary purchase. For instance, a secondary merchant may be one that provides a good/service in proximity to the primary purchase event location (for example, a restaurant close to a concert venue). In some embodiments, secondary merchants may be further determined based on a location (such as geo-IP location or profile address location) of user 310. In these embodiments, a secondary merchant may be one that provides a good/service in proximity to a home address of the user 310 (for example, a nearby babysitter or childcare service)...” paragraphs 0060/0061); 
responsive to a determination that the merchant POS transaction is one of the plurality of triggering events, determining, by the event processing server, whether all of the plurality of triggering events have occurred (User Profile Data 424/Rules 426, Based on data related to the primary purchase (such as location, date, and time of the event for an event-based purchase, and any other relevant data) ES computing device 302 then determines one or more secondary merchants 308, i.e., merchants registered with ES computing device 302 that also provide a service/good related in some way to the primary purchase) (“...In the example embodiment, ES computing device 302 receives a primary purchase from user 310, wherein the primary purchase is made with primary merchant 306. Based on data related to the primary purchase (such as location, date, and time of the event for an event-based purchase, and any other relevant data) ES computing device 302 then determines one or more secondary merchants 308, i.e., merchants registered with ES computing device 302 that also provide a service/good related in some way to the primary purchase. For instance, a secondary merchant may be one that provides a good/service in proximity to the primary purchase event location (for example, a restaurant close to a concert venue). In some embodiments, secondary merchants may be further determined based on a location (such as geo-IP location or profile address location) of user 310. In these embodiments, a secondary merchant may be one that provides a good/service in proximity to a home address of the user 310 (for example, a nearby babysitter or childcare service)...” paragraphs 0060/0061); and 
responsive to a determination that all of the plurality of triggering events have occurred, initiating the desired event (“...ES computing device 302 displays the one or more secondary merchants 308 to the user. In some embodiments, displaying the one or more secondary merchants 308 to the user includes first querying the user as to which ancillary services the user wishes to purchase in conjunction with the primary purchase. For example, ES computing device may cause display a list of secondary merchant categories from which user 310 may choose. FIG. 3B is a first example screenshot of a software application (“app”) of the ES computing device on a user interface illustrating various steps of the data flow shown in FIG. 3A, and shows categories of ancillary services that may be required or desired by user 310 in conjunction with the primary purchase. In the example embodiment user 310 has made a primary purchase of concert tickets. As shown in FIG. 3B, ES computing device displays a list of ancillary categories from which user 310 may choose to make one or more secondary purchase (such as childcare, parking (in cases when user 310 will drive his/her own vehicle), meal reservations, transportation (in cases when user 310 will not drive his/her own vehicle), and hotel accommodations). User 310 can select any/all of the displayed categories. In some embodiments, ES computing device 302 may push notifications to secondary merchants querying their availability to provide services at/around the date and time of the primary purchase event, and additionally or alternatively if they wish to have their good/service displayed to user 310 as a targeted secondary merchant...” paragraph 0061).  
Kohli does not explicitly teach which include at least one event associated with a second account.
Adamcyzk teaches at least one event associated with a second account (“...Further embodiments of the present invention are illustrated in the flow chart diagram of FIG. 6. As shown in FIG. 6, for some such embodiments, operations begin at Block 600 by registration of a variety of subscribers as drivers and/or passengers in the ride matching (carpooling) system. Where the specific trip information is not fully provided by the initial registration operations at Block 600, a matching service registration request is received from a passenger that specifies, for example, a start location and/or destination for the trip if such information is not otherwise available from the initial registration at Block 600 (Block 605). The matching service registration request may also specify a desired time for the trip if it is not a request for immediate identification of a candidate driver...Further embodiments of the present invention are illustrated in the flow chart diagram of FIG. 7. As shown in FIG. 7, operations begin at Block 700 by having a subscriber access a ride matching service using the ride matching server 205 from a telephone or internet interface to register with the service. Such an initial registration may include providing information such as a home location, a work location, preferred routes for different trips, a wireless phone number, a wireline phone number and/or billing information. The subscriber can, at this time, register as a driver, a passenger, or both. Such registration information may be set up so that it can be updated and/or changed by a subscriber when their information or interest in the ride matching service changes. For a particular trip, the subscriber, in various embodiments of the present invention, calls into the ride matching service to request a ride and specifies a desired destination (or a default destination), such as a work location (Block 705). The request at Block 705 may specify a particular time in the future or may request an immediate identification of a candidate driver...” Col. 9 Ln. 38-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kohli with the teaching of Kohli because the teaching of Kohli would improve the system of Bryant by providing a technique of allowing multiple users or account holders to register/subscribe with merchant services.

As to claim 22, Kohli teaches n automated method according to claim 21 wherein each triggering event has at least one triggering event criterion that must be met for the triggering event to be deemed to have occurred (User Profile Data 424/Rules 426, Based on data related to the primary purchase (such as location, date, and time of the event for an event-based purchase, and any other relevant data) ES computing device 302 then determines one or more secondary merchants 308, i.e., merchants registered with ES computing device 302 that also provide a service/good related in some way to the primary purchase) (“...In the example embodiment, ES computing device 302 receives a primary purchase from user 310, wherein the primary purchase is made with primary merchant 306. Based on data related to the primary purchase (such as location, date, and time of the event for an event-based purchase, and any other relevant data) ES computing device 302 then determines one or more secondary merchants 308, i.e., merchants registered with ES computing device 302 that also provide a service/good related in some way to the primary purchase. For instance, a secondary merchant may be one that provides a good/service in proximity to the primary purchase event location (for example, a restaurant close to a concert venue). In some embodiments, secondary merchants may be further determined based on a location (such as geo-IP location or profile address location) of user 310. In these embodiments, a secondary merchant may be one that provides a good/service in proximity to a home address of the user 310 (for example, a nearby babysitter or childcare service)...” paragraphs 0060/0061).

As to claim 23, Kohli teaches an automated method according to claim 22 wherein the at least one triggering event criterion for each triggering event is a user-specified transaction characteristics usable to identify a specific anticipated POS transaction (“...In the exemplary embodiment, an event-based merchant targeting system includes a primary merchant (e.g., a supplier or seller of a primary purchase), a user (e.g., a consumer or buyer), and at least one secondary merchant (e.g., a supplier or seller of a secondary purchase). Merchants (prior to being categorized as primary or secondary) enroll or register themselves with the system (e.g., with the ES computing device). In some embodiments, users also register with the system. When a user makes an initial purchase (such as an event-based purchase) with a merchant, then that merchant is considered to be the primary merchant in this particular instance, and the purchase is considered to be the primary purchase. The system then targets/determines one or more secondary merchants based at least in part on data associated with the primary purchase. Secondary merchants are merchants that are registered with the system and whose goods/services relate in some way to the primary purchase of the user. The secondary merchant(s) can also be determined based on a location of the user (e.g., a geo-IP location). The secondary merchant(s) can be determined further based on a profile of the user, for example, in cases when the user has registered with the system. The secondary merchants are displayed to the user and provide options to the user for purchasing goods and/or services associated with the primary purchase. Purchases made with a secondary merchant are considered to be secondary purchases. The user can select and make one or more secondary purchases via the system...” paragraphs 0023/0025).  

As to claim 24, Kohli teaches an automated method according to claim 22 wherein the action of determining whether the merchant POS transaction is one of the plurality of triggering events includes3U.S. PATENT APPLICATION No. TBD PRELIMINARY AMENDMENTcomparing characteristics of the merchant POS transaction with the at least one triggering event criterion for each of the plurality of the triggering events (User Profile Data 424/Rules 426, Based on data related to the primary purchase (such as location, date, and time of the event for an event-based purchase, and any other relevant data) ES computing device 302 then determines one or more secondary merchants 308, i.e., merchants registered with ES computing device 302 that also provide a service/good related in some way to the primary purchase) (“...In the example embodiment, ES computing device 302 receives a primary purchase from user 310, wherein the primary purchase is made with primary merchant 306. Based on data related to the primary purchase (such as location, date, and time of the event for an event-based purchase, and any other relevant data) ES computing device 302 then determines one or more secondary merchants 308, i.e., merchants registered with ES computing device 302 that also provide a service/good related in some way to the primary purchase. For instance, a secondary merchant may be one that provides a good/service in proximity to the primary purchase event location (for example, a restaurant close to a concert venue). In some embodiments, secondary merchants may be further determined based on a location (such as geo-IP location or profile address location) of user 310. In these embodiments, a secondary merchant may be one that provides a good/service in proximity to a home address of the user 310 (for example, a nearby babysitter or childcare service)...” paragraphs 0060/0061).
  
As to claim 24, Kohli teaches an automated method according to claim 21 wherein at least one of the plurality of triggering events is one of the set consisting of: a merchant POS transaction at a particular location; 
a merchant POS transaction involving a particular merchant, and a merchant POS transaction within specified date and time limitations (Rules 426/Primary Purchase Data 410) (“...Database 404 further includes rules 426. Rules 426 are used to determine secondary merchants 408 for a qualifying primary purchase based on data 410 associated with the purchase, user profile data 424, and merchant profile data 425. Primary purchase data 410 (e.g., data associated with a primary, event-based purchase) includes data indicating a merchant 406 from which the purchase was made, item related data 412, and event-specific data including date 414, time 416, and location 418...” paragraph 0068).   
  
As to claim 25, Kohli teaches an automated method according to claim 21 wherein at least one of the plurality of triggering events is a merchant POS transaction involving a particular merchant at a specified location within specific time and date limitations (Rules 426/Primary Purchase Data 410) (“...Database 404 further includes rules 426. Rules 426 are used to determine secondary merchants 408 for a qualifying primary purchase based on data 410 associated with the purchase, user profile data 424, and merchant profile data 425. Primary purchase data 410 (e.g., data associated with a primary, event-based purchase) includes data indicating a merchant 406 from which the purchase was made, item related data 412, and event-specific data including date 414, time 416, and location 418...” paragraph 0068).   
As to claim 29, Kohli teaches an automated method according to claim 21 wherein the actions of receiving notification, determining whether the occurrence of the merchant POS transaction is one of the plurality of triggering events, and determining whether all of the plurality of triggering event4U.S. PATENT APPLICATION No. TBDPRELIMINARY AMENDMENT have occurred are repeated for each new merchant POS transaction associated with the first account or the second account and the action of initiating the desired event is carried out responsive only to a first occurrence of all triggering events having occurred (User Profile Data 424/Rules 426, Based on data related to the primary purchase (such as location, date, and time of the event for an event-based purchase, and any other relevant data) ES computing device 302 then determines one or more secondary merchants 308, i.e., merchants registered with ES computing device 302 that also provide a service/good related in some way to the primary purchase) (“...In the example embodiment, ES computing device 302 receives a primary purchase from user 310, wherein the primary purchase is made with primary merchant 306. Based on data related to the primary purchase (such as location, date, and time of the event for an event-based purchase, and any other relevant data) ES computing device 302 then determines one or more secondary merchants 308, i.e., merchants registered with ES computing device 302 that also provide a service/good related in some way to the primary purchase. For instance, a secondary merchant may be one that provides a good/service in proximity to the primary purchase event location (for example, a restaurant close to a concert venue). In some embodiments, secondary merchants may be further determined based on a location (such as geo-IP location or profile address location) of user 310. In these embodiments, a secondary merchant may be one that provides a good/service in proximity to a home address of the user 310 (for example, a nearby babysitter or childcare service)...” paragraphs 0060/0061).

As to claim 31, Kohli teaches an automated method according to claim 21 wherein the desired event is or includes effecting an operation of a smart machine, and the action of initiating the desired event includes transmitting an instruction to the smart machine to effect the operation (authorization request message) (“...To accept payment with the payment card, merchant 104 must normally establish an account with a financial institution that is part of the financial payment system. This financial institution is usually called the “merchant bank” or the “acquiring bank” or “acquirer bank” or simply “acquirer”. When a cardholder 102 tenders payment for a purchase with a payment card (also known as a financial transaction card), merchant 104 requests authorization from acquirer 106 (including processor 106a and memory 106b) for the amount of the purchase. Such a request is referred to herein as an authorization request message (e.g., ISO® 8583 compliant messages and ISO® 20022 compliant messages). The request may be performed over the telephone, but is usually performed through the use of a point-of-interaction terminal, which reads the cardholder's account data 102c from a magnetic stripe or chip on the payment card and communicates electronically with the transaction processing computers of acquirer 106. Point-of-interaction terminals include point-of-sale (POS) devices 104c, ATM devices 104d, and remote transaction devices 104e that are associated with merchant 104. Alternatively, acquirer 106 may authorize a third party to perform transaction processing on its behalf. In this case, the point-of-interaction terminal will be configured to communicate with the third party. Such a third party is usually called a “merchant processor” or an “acquiring processor.”...For card-not-present (CNP) transactions, cardholder 102 provides payment information or billing data associated with the payment card electronically (e.g., via cardholder client device 102b and/or remote transaction device 104e) to merchant 104. The payment information received by merchant 104 is stored and transmitted to acquirer 106 and/or payment network 108 as part of an authorization request message. In some embodiments, merchant 104 transmits a plurality of authorization request messages together as a “batch” file to acquirer 106 and/or payment network 108...Using payment card system payment network 108, the computers of acquirer 106 or the merchant processor will communicate with the computers of issuer 110, to determine whether the cardholder's account 112 is in good standing and whether the purchase is covered by the cardholder's available credit line or account balance. Based on these determinations, the request for authorization will be declined or accepted. If the request is accepted, an authorization code is issued to merchant 104...When a request for authorization is accepted, the available credit line or available balance of cardholder's account 112 is decreased. Normally, a charge is not posted immediately to a cardholder's account because bankcard associations, such as Mastercard International Incorporated, have promulgated rules that do not allow a merchant to charge, or “capture,” a transaction until goods are shipped or services are rendered. When a merchant ships or delivers the goods or services, merchant 104 captures the transaction by, for example, appropriate data entry procedures on the point-of-interaction terminal. If a cardholder cancels a transaction before it is captured, a “void” is generated. If a cardholder returns goods after the transaction has been captured, a “credit” is generated...For debit card transactions, when a request for authorization is approved by the issuer, cardholder's account 112 is decreased. Normally, a charge is posted immediately to cardholder's account 112. The bankcard association then transmits the approval to the acquiring processor for distribution of goods/services, information, or cash in the case of an ATM...After a transaction is captured, the transaction is settled between merchant 104, acquirer 106, and issuer 110. Settlement refers to the transfer of financial data or funds between the merchant's account, acquirer 106, and issuer 110 related to the transaction. Usually, transactions are captured and accumulated into a “batch,” which is settled as a group...” paragraphs 0046-0051). 6U.S. PATENT APPLICATION NO. TBD PRELIMINARY AMENDMENT  

As to claim 32, Kohli teaches an automated system for processing event triggering requests submitted by account holders, the system comprising: 
a plurality of point of sale (POS) devices (Primary Merchant 104c/206/306/Secondary Merchant 208/308), each POS device being associated with a merchant and a merchant location and being configured for carrying out transactions with the account holders and transmitting resulting transaction information over a network a plurality of mobile interface devices each associated with a transaction account of one of the account holders (“...In the exemplary embodiment, an event-based merchant targeting system includes a primary merchant (e.g., a supplier or seller of a primary purchase), a user (e.g., a consumer or buyer), and at least one secondary merchant (e.g., a supplier or seller of a secondary purchase). Merchants (prior to being categorized as primary or secondary) enroll or register themselves with the system (e.g., with the ES computing device). In some embodiments, users also register with the system. When a user makes an initial purchase (such as an event-based purchase) with a merchant, then that merchant is considered to be the primary merchant in this particular instance, and the purchase is considered to be the primary purchase. The system then targets/determines one or more secondary merchants based at least in part on data associated with the primary purchase. Secondary merchants are merchants that are registered with the system and whose goods/services relate in some way to the primary purchase of the user. The secondary merchant(s) can also be determined based on a location of the user (e.g., a geo-IP location). The secondary merchant(s) can be determined further based on a profile of the user, for example, in cases when the user has registered with the system. The secondary merchants are displayed to the user and provide options to the user for purchasing goods and/or services associated with the primary purchase. Purchases made with a secondary merchant are considered to be secondary purchases. The user can select and make one or more secondary purchases via the system...” paragraphs 0023/0025) and configured to transmit over a network an event triggering request (register) identifying a desired event, a triggering event, and an account associated with another mobile interface device (“...users (e.g., consumers/buyers) may also be enabled to register with the ES computing device. In these embodiments, registered users may create a user profile and input identifying data (such as name, address, etc.) and payment data (such as card/account information)) (“...In some embodiments, users (e.g., consumers/buyers) may also be enabled to register with the ES computing device. In these embodiments, registered users may create a user profile and input identifying data (such as name, address, etc.) and payment data (such as card/account information) that will be saved in the database associated with the ES computing device and used for payment transactions handled by the ES computing device. In some embodiments, a user profile may be created for the user by an issuer upon issuance of a cardholder account. This issuer-created profile may be used by ES computing device upon user registration with the ES computing device. Registration may include, for example, subscribing to the service(s) provided by ES computing device, downloading an app associated with the service(s) provided by ES computing device, and downloading a digital wallet to be used in conjunction with ES computing device. In some embodiments, registered users may receive discounts, coupons, rebates, rewards, reward points, or other incentives for primary and/or secondary purchases made via the EBMT system. In other embodiments, a user may prefer not to register with ES computing device, and may still be able to utilize the EBMT system for targeted ancillary merchant recommendations and ancillary purchases (e.g., as a ‘guest’ user without the ancillary/secondary merchant determination being additionally based on a user profile)...” paragraph 0030); 
a transaction processing server in communication with the plurality of POS devices, the transaction processing server being configured to receive transaction information from a transmitting POS device, process the transaction, and transmit some or all of the transaction information to authorized recipients over the network (“......” paragraphs 0023/0025); and
an event processing server in communication with the mobile interface devices and the transaction processing server via the network (“...After a transaction is captured, the transaction is settled between merchant 104, acquirer 106, and issuer 110. Settlement refers to the transfer of financial data or funds between the merchant's account, acquirer 106, and issuer 110 related to the transaction. Usually, transactions are captured and accumulated into a “batch,” which is settled as a group...Throughout the payment transaction process, event servicing (ES) computing device 101 (including processor 101a and database 101b) is in data communication with several other components of system 100, particularly cardholder 102, merchant 104, and network 108. ES computing device 101 is configured to obtain and store cardholder 102 and merchant 104 related data, communicate with network 108 to identify qualifying purchases made by cardholder 102, obtain purchase-related data via network 108, parse purchase-related data from the purchase transaction including merchant 104 related data, analyze purchase and merchant related data in order to determine one or more merchants 104 that can provide applicable ancillary goods/services, communicate with merchants 104, and communicate with cardholder 102. ES computing device 101 may be configured to perform additional or alternative steps depending on the specific embodiment...” paragraphs 0051/0052), the event processing server being5U.S. PATENT APPLICATION No. TBDPRELIMINARY AMENDMENT configured to receive a first event triggering request (register) from a first mobile interface device associated with a first account, the first event triggering request identifying the desired event, a first triggering event and a second account (“...In some embodiments, users (e.g., consumers/buyers) may also be enabled to register with the ES computing device. In these embodiments, registered users may create a user profile and input identifying data (such as name, address, etc.) and payment data (such as card/account information) that will be saved in the database associated with the ES computing device and used for payment transactions handled by the ES computing device. In some embodiments, a user profile may be created for the user by an issuer upon issuance of a cardholder account. This issuer-created profile may be used by ES computing device upon user registration with the ES computing device. Registration may include, for example, subscribing to the service(s) provided by ES computing device, downloading an app associated with the service(s) provided by ES computing device, and downloading a digital wallet to be used in conjunction with ES computing device. In some embodiments, registered users may receive discounts, coupons, rebates, rewards, reward points, or other incentives for primary and/or secondary purchases made via the EBMT system. In other embodiments, a user may prefer not to register with ES computing device, and may still be able to utilize the EBMT system for targeted ancillary merchant recommendations and ancillary purchases (e.g., as a ‘guest’ user without the ancillary/secondary merchant determination being additionally based on a user profile)...” paragraph 0030),
after receiving the first event triggering requests, receive transaction information for a POS transaction associated with the first account or the second account from the transaction processing server, determine (authorization request message) whether the merchant POS transaction is one of the first and second triggering events (“...To accept payment with the payment card, merchant 104 must normally establish an account with a financial institution that is part of the financial payment system. This financial institution is usually called the “merchant bank” or the “acquiring bank” or “acquirer bank” or simply “acquirer”. When a cardholder 102 tenders payment for a purchase with a payment card (also known as a financial transaction card), merchant 104 requests authorization from acquirer 106 (including processor 106a and memory 106b) for the amount of the purchase. Such a request is referred to herein as an authorization request message (e.g., ISO® 8583 compliant messages and ISO® 20022 compliant messages). The request may be performed over the telephone, but is usually performed through the use of a point-of-interaction terminal, which reads the cardholder's account data 102c from a magnetic stripe or chip on the payment card and communicates electronically with the transaction processing computers of acquirer 106. Point-of-interaction terminals include point-of-sale (POS) devices 104c, ATM devices 104d, and remote transaction devices 104e that are associated with merchant 104. Alternatively, acquirer 106 may authorize a third party to perform transaction processing on its behalf. In this case, the point-of-interaction terminal will be configured to communicate with the third party. Such a third party is usually called a “merchant processor” or an “acquiring processor.”...For card-not-present (CNP) transactions, cardholder 102 provides payment information or billing data associated with the payment card electronically (e.g., via cardholder client device 102b and/or remote transaction device 104e) to merchant 104. The payment information received by merchant 104 is stored and transmitted to acquirer 106 and/or payment network 108 as part of an authorization request message. In some embodiments, merchant 104 transmits a plurality of authorization request messages together as a “batch” file to acquirer 106 and/or payment network 108...Using payment card system payment network 108, the computers of acquirer 106 or the merchant processor will communicate with the computers of issuer 110, to determine whether the cardholder's account 112 is in good standing and whether the purchase is covered by the cardholder's available credit line or account balance. Based on these determinations, the request for authorization will be declined or accepted. If the request is accepted, an authorization code is issued to merchant 104...When a request for authorization is accepted, the available credit line or available balance of cardholder's account 112 is decreased. Normally, a charge is not posted immediately to a cardholder's account because bankcard associations, such as Mastercard International Incorporated, have promulgated rules that do not allow a merchant to charge, or “capture,” a transaction until goods are shipped or services are rendered. When a merchant ships or delivers the goods or services, merchant 104 captures the transaction by, for example, appropriate data entry procedures on the point-of-interaction terminal. If a cardholder cancels a transaction before it is captured, a “void” is generated. If a cardholder returns goods after the transaction has been captured, a “credit” is generated...For debit card transactions, when a request for authorization is approved by the issuer, cardholder's account 112 is decreased. Normally, a charge is posted immediately to cardholder's account 112. The bankcard association then transmits the approval to the acquiring processor for distribution of goods/services, information, or cash in the case of an ATM...After a transaction is captured, the transaction is settled between merchant 104, acquirer 106, and issuer 110. Settlement refers to the transfer of financial data or funds between the merchant's account, acquirer 106, and issuer 110 related to the transaction. Usually, transactions are captured and accumulated into a “batch,” which is settled as a group...” paragraphs 0046-0051), and 
responsive to a determination that the merchant POS transaction is one of the first and second triggering events, determine whether all specified triggering events (User Profile Data 424) have occurred (Based on data related to the primary purchase (such as location, date, and time of the event for an event-based purchase, and any other relevant data) ES computing device 302 then determines one or more secondary merchants 308, i.e., merchants registered with ES computing device 302 that also provide a service/good related in some way to the primary purchase) (“...In the example embodiment, ES computing device 302 receives a primary purchase from user 310, wherein the primary purchase is made with primary merchant 306. Based on data related to the primary purchase (such as location, date, and time of the event for an event-based purchase, and any other relevant data) ES computing device 302 then determines one or more secondary merchants 308, i.e., merchants registered with ES computing device 302 that also provide a service/good related in some way to the primary purchase. For instance, a secondary merchant may be one that provides a good/service in proximity to the primary purchase event location (for example, a restaurant close to a concert venue). In some embodiments, secondary merchants may be further determined based on a location (such as geo-IP location or profile address location) of user 310. In these embodiments, a secondary merchant may be one that provides a good/service in proximity to a home address of the user 310 (for example, a nearby babysitter or childcare service)...” paragraphs 0060/0061), and 
responsive to a determination that all triggering events have occurred (User Profile Data 424/Rules 426), initiate the desired event (“...ES computing device 302 displays the one or more secondary merchants 308 to the user. In some embodiments, displaying the one or more secondary merchants 308 to the user includes first querying the user as to which ancillary services the user wishes to purchase in conjunction with the primary purchase. For example, ES computing device may cause display a list of secondary merchant categories from which user 310 may choose. FIG. 3B is a first example screenshot of a software application (“app”) of the ES computing device on a user interface illustrating various steps of the data flow shown in FIG. 3A, and shows categories of ancillary services that may be required or desired by user 310 in conjunction with the primary purchase. In the example embodiment user 310 has made a primary purchase of concert tickets. As shown in FIG. 3B, ES computing device displays a list of ancillary categories from which user 310 may choose to make one or more secondary purchase (such as childcare, parking (in cases when user 310 will drive his/her own vehicle), meal reservations, transportation (in cases when user 310 will not drive his/her own vehicle), and hotel accommodations). User 310 can select any/all of the displayed categories. In some embodiments, ES computing device 302 may push notifications to secondary merchants querying their availability to provide services at/around the date and time of the primary purchase event, and additionally or alternatively if they wish to have their good/service displayed to user 310 as a targeted secondary merchant...” paragraph 0061). 
Kohli does not explicitly teach receive a second event triggering request from a second mobile interface device associated with the second account, the second event triggering request identifying the desired event, a second triggering event and the first account. 
Adamcyzk teaches receive a second event triggering request (Block 600 by registration of a variety of subscribers) from a second mobile interface device associated with the second account, the second event triggering request identifying the desired event, a second triggering event and the first account (“...Further embodiments of the present invention are illustrated in the flow chart diagram of FIG. 6. As shown in FIG. 6, for some such embodiments, operations begin at Block 600 by registration of a variety of subscribers as drivers and/or passengers in the ride matching (carpooling) system. Where the specific trip information is not fully provided by the initial registration operations at Block 600, a matching service registration request is received from a passenger that specifies, for example, a start location and/or destination for the trip if such information is not otherwise available from the initial registration at Block 600 (Block 605). The matching service registration request may also specify a desired time for the trip if it is not a request for immediate identification of a candidate driver...Further embodiments of the present invention are illustrated in the flow chart diagram of FIG. 7. As shown in FIG. 7, operations begin at Block 700 by having a subscriber access a ride matching service using the ride matching server 205 from a telephone or internet interface to register with the service. Such an initial registration may include providing information such as a home location, a work location, preferred routes for different trips, a wireless phone number, a wireline phone number and/or billing information. The subscriber can, at this time, register as a driver, a passenger, or both. Such registration information may be set up so that it can be updated and/or changed by a subscriber when their information or interest in the ride matching service changes. For a particular trip, the subscriber, in various embodiments of the present invention, calls into the ride matching service to request a ride and specifies a desired destination (or a default destination), such as a work location (Block 705). The request at Block 705 may specify a particular time in the future or may request an immediate identification of a candidate driver...” Col. 9 Ln. 38-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kohli with the teaching of Adamcyzk because the teaching of Adamcyzk would improve the system of Kohli by providing a technique of allowing multiple users or account holders to register/subscribe with merchant services.

As to claim 33, Kohli teaches an automated system according to claim 32 further comprising: a service request processing server associated with a service provider, the service request processing server being configured for receiving and facilitating requests for service by the service provider, wherein the action of the event processing server to initiate the desired event includes transmitting a service request to the service request processing server (Based on data related to the primary purchase (such as location, date, and time of the event for an event-based purchase, and any other relevant data) ES computing device 302 then determines one or more secondary merchants 308, i.e., merchants registered with ES computing device 302 that also provide a service/good related in some way to the primary purchase) (“...In the example embodiment, ES computing device 302 receives a primary purchase from user 310, wherein the primary purchase is made with primary merchant 306. Based on data related to the primary purchase (such as location, date, and time of the event for an event-based purchase, and any other relevant data) ES computing device 302 then determines one or more secondary merchants 308, i.e., merchants registered with ES computing device 302 that also provide a service/good related in some way to the primary purchase. For instance, a secondary merchant may be one that provides a good/service in proximity to the primary purchase event location (for example, a restaurant close to a concert venue). In some embodiments, secondary merchants may be further determined based on a location (such as geo-IP location or profile address location) of user 310. In these embodiments, a secondary merchant may be one that provides a good/service in proximity to a home address of the user 310 (for example, a nearby babysitter or childcare service)...” paragraphs 0060/0061).  

As to claim 34. Kohli teaches an automated system according to claim 32 further comprising: 
at least one smart machine associated with the account holder the smart machine being in communication with the event processing server via the network, wherein the action of the event processing server to initiate the desired event includes transmitting an instruction to the smart machine to effect a specified operation (authorization request message) (“...To accept payment with the payment card, merchant 104 must normally establish an account with a financial institution that is part of the financial payment system. This financial institution is usually called the “merchant bank” or the “acquiring bank” or “acquirer bank” or simply “acquirer”. When a cardholder 102 tenders payment for a purchase with a payment card (also known as a financial transaction card), merchant 104 requests authorization from acquirer 106 (including processor 106a and memory 106b) for the amount of the purchase. Such a request is referred to herein as an authorization request message (e.g., ISO® 8583 compliant messages and ISO® 20022 compliant messages). The request may be performed over the telephone, but is usually performed through the use of a point-of-interaction terminal, which reads the cardholder's account data 102c from a magnetic stripe or chip on the payment card and communicates electronically with the transaction processing computers of acquirer 106. Point-of-interaction terminals include point-of-sale (POS) devices 104c, ATM devices 104d, and remote transaction devices 104e that are associated with merchant 104. Alternatively, acquirer 106 may authorize a third party to perform transaction processing on its behalf. In this case, the point-of-interaction terminal will be configured to communicate with the third party. Such a third party is usually called a “merchant processor” or an “acquiring processor.”...For card-not-present (CNP) transactions, cardholder 102 provides payment information or billing data associated with the payment card electronically (e.g., via cardholder client device 102b and/or remote transaction device 104e) to merchant 104. The payment information received by merchant 104 is stored and transmitted to acquirer 106 and/or payment network 108 as part of an authorization request message. In some embodiments, merchant 104 transmits a plurality of authorization request messages together as a “batch” file to acquirer 106 and/or payment network 108...Using payment card system payment network 108, the computers of acquirer 106 or the merchant processor will communicate with the computers of issuer 110, to determine whether the cardholder's account 112 is in good standing and whether the purchase is covered by the cardholder's available credit line or account balance. Based on these determinations, the request for authorization will be declined or accepted. If the request is accepted, an authorization code is issued to merchant 104...When a request for authorization is accepted, the available credit line or available balance of cardholder's account 112 is decreased. Normally, a charge is not posted immediately to a cardholder's account because bankcard associations, such as Mastercard International Incorporated, have promulgated rules that do not allow a merchant to charge, or “capture,” a transaction until goods are shipped or services are rendered. When a merchant ships or delivers the goods or services, merchant 104 captures the transaction by, for example, appropriate data entry procedures on the point-of-interaction terminal. If a cardholder cancels a transaction before it is captured, a “void” is generated. If a cardholder returns goods after the transaction has been captured, a “credit” is generated...For debit card transactions, when a request for authorization is approved by the issuer, cardholder's account 112 is decreased. Normally, a charge is posted immediately to cardholder's account 112. The bankcard association then transmits the approval to the acquiring processor for distribution of goods/services, information, or cash in the case of an ATM...After a transaction is captured, the transaction is settled between merchant 104, acquirer 106, and issuer 110. Settlement refers to the transfer of financial data or funds between the merchant's account, acquirer 106, and issuer 110 related to the transaction. Usually, transactions are captured and accumulated into a “batch,” which is settled as a group...” paragraphs 0046-0051). 6U.S. PATENT APPLICATION NO. TBD PRELIMINARY AMENDMENT  

As to claim 35, Kohli teaches an automated system according to claim 32 wherein at least one of the first and second triggering events is a POS transaction involving a specified merchant (“...In the exemplary embodiment, an event-based merchant targeting system includes a primary merchant (e.g., a supplier or seller of a primary purchase), a user (e.g., a consumer or buyer), and at least one secondary merchant (e.g., a supplier or seller of a secondary purchase). Merchants (prior to being categorized as primary or secondary) enroll or register themselves with the system (e.g., with the ES computing device). In some embodiments, users also register with the system. When a user makes an initial purchase (such as an event-based purchase) with a merchant, then that merchant is considered to be the primary merchant in this particular instance, and the purchase is considered to be the primary purchase. The system then targets/determines one or more secondary merchants based at least in part on data associated with the primary purchase. Secondary merchants are merchants that are registered with the system and whose goods/services relate in some way to the primary purchase of the user. The secondary merchant(s) can also be determined based on a location of the user (e.g., a geo-IP location). The secondary merchant(s) can be determined further based on a profile of the user, for example, in cases when the user has registered with the system. The secondary merchants are displayed to the user and provide options to the user for purchasing goods and/or services associated with the primary purchase. Purchases made with a secondary merchant are considered to be secondary purchases. The user can select and make one or more secondary purchases via the system...” paragraphs 0023/0025).  

As to claim 36, Kohli teaches an automated system according to claim 32 wherein at least one of the first and second triggering events is a POS transaction at a specified merchant location (“...In the example embodiment, ES computing device 302 receives a primary purchase from user 310, wherein the primary purchase is made with primary merchant 306. Based on data related to the primary purchase (such as location, date, and time of the event for an event-based purchase, and any other relevant data) ES computing device 302 then determines one or more secondary merchants 308, i.e., merchants registered with ES computing device 302 that also provide a service/good related in some way to the primary purchase. For instance, a secondary merchant may be one that provides a good/service in proximity to the primary purchase event location (for example, a restaurant close to a concert venue). In some embodiments, secondary merchants may be further determined based on a location (such as geo-IP location or profile address location) of user 310. In these embodiments, a secondary merchant may be one that provides a good/service in proximity to a home address of the user 310 (for example, a nearby babysitter or childcare service)...” paragraph 0060).  

As to claim 37, Kohli teaches an autornated system according to claim 32 wherein at least one of the first and second triggering events is a merchant POS transaction involving a particular merchant on a specified date within specific time and date limitations (Rules 426/Primary Purchase Data 410) (“...Database 404 further includes rules 426. Rules 426 are used to determine secondary merchants 408 for a qualifying primary purchase based on data 410 associated with the purchase, user profile data 424, and merchant profile data 425. Primary purchase data 410 (e.g., data associated with a primary, event-based purchase) includes data indicating a merchant 406 from which the purchase was made, item related data 412, and event-specific data including date 414, time 416, and location 418...” paragraph 0068).   

Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0082455 A1 to Kohli in view of U.S. Pat. No. 7,082,364 B2 issued to Adamcyzk as applied to claim 21 above, and further in view of U.S. Pub. No. 2016/0364657 A1 to Bryant et al.

As to claim 26, Kohli as modified by Adamcyzk teaches an automated method according to claim 21 however it is silent with reference to wherein the at least one event associated with a first account comprises a first specified POS transaction and the at least one event associated with a second account comprises a second specified POS transaction and wherein the action of initiating the desired event is carried out only if the first specified POS transaction and the second specified POS transaction occur within a specified time interval of one another.
Bryant teaches wherein the at least one event associated with a first account comprises a first specified POS transaction and the at least one event associated with a second account comprises a second specified POS transaction and wherein the action of initiating the desired event is carried out only if the first specified POS transaction and the second specified POS transaction occur within a specified time interval of one another (“...The transportation application determines the transportation need using the application data collected in block 220. Using the application data may include classifying the triggering event and pulling certain aspects of the application data to determine the location and time of the transportation need. In some embodiments, the transportation application will use different subsets of the application data depending upon the triggering event. For example, if the triggering event is "payment of restaurant bill" the transportation application may only use time data and GPS data to determine a transportation need a given amount of time in the future at the user's current location. Different embodiments of the transportation application may determine the time until the need (e.g., the time parameter) in different ways. For example, the transportation application may determine the time parameter by applying preset rules. For example, the time parameter for triggering events involving restaurants can be a predetermined amount of time (e.g., seven minutes) after bill payment. Alternatively, the transportation application may determine the time parameter by checking a historical record of the user (e.g., a record of previous transportation needs maintained by the transportation application) which shows the average amount of time between the triggering event and the user's need for transportation (e.g., the average amount of time between paying a restaurant bill and needing transportation)...” paragraph 0033).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kohli and Adamcyzk with the teaching of Bryant because the teaching of Bryant would improve the system of Kohli and Adamcyzk by providing ride sharing services on demand.

As to claim 30, Kohli as modified by Adamcyzk teaches an automated method according to claim 21 however it is silent with reference to wherein the desired event is or includes transportation being provided at a specified location, and the action of initiating the desired event includes transmitting a transportation request to a transportation provider.  
Bryant teaches wherein the desired event is or includes transportation being provided at a specified location, and the action of initiating the desired event includes transmitting a transportation request to a transportation provider (“...Aspects of the disclosure include a user using a software application (e.g., transportation application) on a mobile device to manage transportation needs. The transportation application may detect an event (e.g., a triggering event) which signifies the user has a potential need for transportation. For example, the transportation application could detect a triggering event where the user paid the tab at a restaurant. In response to this triggering event, the transportation application could determine where and when the user might need transportation. The transportation application could pull data from other applications (e.g., a global positioning system (GPS) application, a calendar application, a mobile payment application, etc.) or from a database (e.g., a user history database, financial records, etc.). In this example, the user may need transportation at the restaurant within 10 minutes. The transportation application may determine means of satisfying this transportation need, such as nearby taxis, scheduled buses, or scheduled trains. The transportation application may then notify the user with these means using the mobile device. In some embodiments, the transportation application may act to arrange for one of these means by such actions as hailing a cab. By detecting and arranging for transportation without input from the user, the transportation application may see increased response time to transportation needs. By increasing response time, customer satisfaction and retention may be increased... At block 210 the transportation application may manage triggering events. Triggering events may be user states which are detectable by software applications on a mobile device, wherein the user states have a high likelihood of preceding a need for transportation. For example, a triggering event could be a user paying for a tab at a restaurant, a user being a given distance (e.g., 5 miles) from an appointment which is to start within some predetermined time frame (e.g., 15 minutes in the future), or a user being at a movie which just concluded. Each of these user states (e.g., paying for a tab, an appointment in 15 minutes, or a conclusion of a movie) may have a high likelihood that the associated user will need transportation soon. In some embodiments, triggering events must surpass some likelihood to be used by the transportation application (e.g., each triggering event must have at least a 75% chance of preceding a transportation need). In certain embodiments, triggering events may be predetermined by the transportation application, and no additional triggering events can be created. In such embodiments, the triggering events may include more uniform situations which apply across a high percentage of the population and less situations which are tailored towards specific individuals... At block 230 the transportation application detects a triggering event. The transportation application may detect the triggering event using the application data collected in block 220. For example, the application data may be payment data from a mobile payment application of the mobile device. The transportation application may detect that the user has used this mobile payment application to pay for a bill at a restaurant. This payment may signify an 80% chance of needing transportation. The transportation application may then classify this payment as a triggering event which has been detected... The triggering event may have been created by the transportation application in block 210. In other embodiments, the triggering event is one of a group of predetermined triggering events which came with the transportation application. For example, the group of predetermined triggering events may include such situations as "paid at restaurant" (e.g., payment data at an establishment which qualifies as eatery), "upcoming appointment" (e.g., calendar data, GPS data, and clock data which, in conjunction, signify an appointment soon enough and far enough away to require transportation), or "at mall for 90 minutes" (e.g., GPS data and clock data which, in conjunction, signify a likely upcoming venue change)... The transportation application determines the transportation need without direct input or intervention from the user. Direct input to the transportation application may be a command or prompt for the application provided by the user to a GUI (graphical user interface) or other interface (e.g., a vocal interface or tactile interface) of the application. Any data gained through actions of the user (e.g., GPS data as a result of the user moving, payment data as a result of the user paying, texting data as a result of the user communicating, social data as a result of the user posting on social media) may be collected and analyzed through intermediaries (e.g., other software applications on the mobile device), such that the user does not directly interact with the transportation application in block 220, 230, or 240. Put differently, the transportation application may collect data from the mobile device, detect a triggering event, and determine a transportation need in response to this triggering event while the user performs actions not directly related to the transportation application, potentially leaving the user unaware of these actions of the transportation application. By avoiding direct input from the user, the transportation application may have performance benefits by acting on a need for transportation at the conception of the need rather than the realization of the need by the user...The transportation application determines the transportation need using the application data collected in block 220. Using the application data may include classifying the triggering event and pulling certain aspects of the application data to determine the location and time of the transportation need. In some embodiments, the transportation application will use different subsets of the application data depending upon the triggering event. For example, if the triggering event is "payment of restaurant bill" the transportation application may only use time data and GPS data to determine a transportation need a given amount of time in the future at the user's current location. Different embodiments of the transportation application may determine the time until the need (e.g., the time parameter) in different ways. For example, the transportation application may determine the time parameter by applying preset rules. For example, the time parameter for triggering events involving restaurants can be a predetermined amount of time (e.g., seven minutes) after bill payment. Alternatively, the transportation application may determine the time parameter by checking a historical record of the user (e.g., a record of previous transportation needs maintained by the transportation application) which shows the average amount of time between the triggering event and the user's need for transportation (e.g., the average amount of time between paying a restaurant bill and needing transportation)...” paragraphs 0015/0024/0028/0029/0032/0033: NOTE: paying for a tab or bill at a restaurant or bar within a time period or 10 minutes (claimed trigger event) using GUI input of a payment application is functionally equivalent to receiving “...a first event triggering request...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kohli and Adamcyzk with the teaching of Bryant because the teaching of Bryant would improve the system of Kohli and Adamcyzk by providing ride sharing services on demand.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0082455 A1 to Kohli in view of U.S. Pat. No. 7,082,364 B2 issued to Adamcyzk as applied to claim 21 above, and further in view of U.S. Pub. No. 2019/0087754 A1 to Farrelly et al.
As to claim 27, Kohli as modified by Adamcyzk teaches an automated method according to claim 21 however it is silent with reference to wherein a first portion of the request to initiate is received from a first user device associated with the first account and a second portion of the request to initiate is received from a second user device associated with the second account. 
Farrelly teaches wherein a first portion of the request to initiate is received from a first user device associated with the first account (the user) and a second portion of the request to initiate is received from a second user device associated with the second account (other users) (the user may activate a "rideshare" trigger 244, that can inform other users in the application network of the user's desire to rideshare) (“....For illustrative purposes, the push notification trigger labeled as "ETA Change" 240 has been automatically activated upon selection of the Event trigger profile 266. Such a trigger 240 can cause a push notification if a requested driver runs into delays and cannot make a pick-up at a predetermined time. The user may further wish to explore rideshare opportunities, in which other proximate users may have the same or a similar destination. Such proximate users may have a destination or a pick-up location along a route of the requested ride. Accordingly, the user may activate a "rideshare" trigger 244, that can inform other users in the application network of the user's desire to rideshare. The service activity monitor 130 can then monitor the application network for one or more other users accepting or otherwise indicating a desire to rideshare. The push notification 142 associated with this particular push notification trigger 244 can be generated upon (i) another user accepting the rideshare request, (ii) a determination that the accepting user has a pick-up location or destination within a predetermined distance from a calculated route, pick-up location, or destination of the user, or (iii) the current location of the accepting user is within a predetermined distance from the user...Accordingly, any number of use-case scenarios are envisioned for additional push notification triggers 248 that trigger push notifications. Such push notification triggers 248 can correspond to trigger events that include such situations as a fare-split request, an inability of the system 100 to find a driver, promotions and events, "friend" occurrences, an item being left in a vehicle, a password reset, a "friend" joining the service, a favorite driver being within a certain proximity, a notification relating to misuse or lack of use of the service, voting notifications, reminders relating to news and current events (e.g., public transportation strikes), service reminders (e.g., music requests, radio station requests, etc.), specific driver facts during a ride, confirmations (e.g., pick-up address, destination), notifications relating to proximity of "friends," vehicle images, notification relating to payment (e.g., credit card expiration), service milestones (e.g., 20 rides completed), driver communications, location-based messages from other users, location-based reminders (e.g., arrival at an airport), pick-up locations, new service updates and reminders, a "friend" ETA change, log-in information (e.g., log-in from another device), applied credits or promotions to the user's account, service partnership information (e.g., discount information at certain proximate businesses). Still further, for variations corresponding to shared accounts for two or more shared users, push notification triggers can be configured for scenarios in which a shared user requests a ride or is a certain distance or time away from a destination or pick-up location...” paragraphs 0066/0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kohli and Adamcyzk with the teaching of Farrelly because the teaching of Farrelly would improve the system of Kohli and Adamcyzk by providing a technique of allowing multiple users/customers to share taxi rides.
As to claim 28, Kohli as modified by Adamcyzk teaches an automated method according to claim 27 however it is silent with reference to wherein the at least one event associated with a first account comprises a first specified POS transaction having characteristics identified in the first portion of the request to initiate and the at least one event associated with a second account comprises a second specified POS transaction having characteristics identified in the second portion of the request to initiate.
Farrelly teaches wherein the at least one event associated with a first account comprises a first specified POS transaction having characteristics identified in the first portion of the request to initiate (the user) and the at least one event associated with a second account comprises a second specified POS transaction having characteristics identified in the second portion of the request to initiate (other users) (the user may activate a "rideshare" trigger 244, that can inform other users in the application network of the user's desire to rideshare) (“....For illustrative purposes, the push notification trigger labeled as "ETA Change" 240 has been automatically activated upon selection of the Event trigger profile 266. Such a trigger 240 can cause a push notification if a requested driver runs into delays and cannot make a pick-up at a predetermined time. The user may further wish to explore rideshare opportunities, in which other proximate users may have the same or a similar destination. Such proximate users may have a destination or a pick-up location along a route of the requested ride. Accordingly, the user may activate a "rideshare" trigger 244, that can inform other users in the application network of the user's desire to rideshare. The service activity monitor 130 can then monitor the application network for one or more other users accepting or otherwise indicating a desire to rideshare. The push notification 142 associated with this particular push notification trigger 244 can be generated upon (i) another user accepting the rideshare request, (ii) a determination that the accepting user has a pick-up location or destination within a predetermined distance from a calculated route, pick-up location, or destination of the user, or (iii) the current location of the accepting user is within a predetermined distance from the user...Accordingly, any number of use-case scenarios are envisioned for additional push notification triggers 248 that trigger push notifications. Such push notification triggers 248 can correspond to trigger events that include such situations as a fare-split request, an inability of the system 100 to find a driver, promotions and events, "friend" occurrences, an item being left in a vehicle, a password reset, a "friend" joining the service, a favorite driver being within a certain proximity, a notification relating to misuse or lack of use of the service, voting notifications, reminders relating to news and current events (e.g., public transportation strikes), service reminders (e.g., music requests, radio station requests, etc.), specific driver facts during a ride, confirmations (e.g., pick-up address, destination), notifications relating to proximity of "friends," vehicle images, notification relating to payment (e.g., credit card expiration), service milestones (e.g., 20 rides completed), driver communications, location-based messages from other users, location-based reminders (e.g., arrival at an airport), pick-up locations, new service updates and reminders, a "friend" ETA change, log-in information (e.g., log-in from another device), applied credits or promotions to the user's account, service partnership information (e.g., discount information at certain proximate businesses). Still further, for variations corresponding to shared accounts for two or more shared users, push notification triggers can be configured for scenarios in which a shared user requests a ride or is a certain distance or time away from a destination or pick-up location...” paragraphs 0066/0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kohli and Adamcyzk with the teaching of Farrelly because the teaching of Farrelly would improve the system of Kohli and Adamcyzk by providing a technique of allowing multiple users/customers to share taxi rides.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2020/0082455 A1 to Kohli.

As to claim 38, Kohli teaches a mobile interface device comprising: 
a data processor (figures 1-4A); 
a wireless communication interface in communication with the data processor and configured for selective communication over a wireless network (“...Computing device 502 may also include a communication interface 514, which is communicatively coupleable to a remote device such as ES computing device 202 (shown in FIG. 2). Communication interface 514 may include, for example, a wired or wireless network adapter or a wireless data transceiver for use with a mobile phone network (e.g., Global System for Mobile communications (GSM), 3G, 4G, or Bluetooth) or other mobile data network (e.g., Worldwide Interoperability for Microwave Access (WIMAX))...” paragraph 0078);
 a user interface comprising at least a user input device and a display (“...In some embodiments, client computing device 502 includes an input device 512 for receiving input from user 510. Input device 512 may include, for example, a keyboard, a pointing device, a mouse, a stylus, a touch sensitive panel (e.g., a touch pad or a touch screen), a camera, a gyroscope, an accelerometer, a position detector, and/or an audio input device. A single component such as a touch screen may function as both an output device of media output component 508 and input device 512...” paragraph 0077); and 
a memory accessible by the data processor, the memory having stored therein information linking the mobile interface device to a first transaction account (figures 1-4A), and
a triggered action request application (an app/digital wallet) including instructions for the data processor to receive action request information via the user interface, the action request information including identification of a triggering event associated with the first transaction account and a desired event to be taken upon occurrence of the first triggering event and a second triggering event associated with a second transaction account, and identification of the second transaction account for (“...In some embodiments, users (e.g., consumers/buyers) may also be enabled to register with the ES computing device. In these embodiments, registered users may create a user profile and input identifying data (such as name, address, etc.) and payment data (such as card/account information) that will be saved in the database associated with the ES computing device and used for payment transactions handled by the ES computing device. In some embodiments, a user profile may be created for the user by an issuer upon issuance of a cardholder account. This issuer-created profile may be used by ES computing device upon user registration with the ES computing device. Registration may include, for example, subscribing to the service(s) provided by ES computing device, downloading an app associated with the service(s) provided by ES computing device, and downloading a digital wallet to be used in conjunction with ES computing device. In some embodiments, registered users may receive discounts, coupons, rebates, rewards, reward points, or other incentives for primary and/or secondary purchases made via the EBMT system. In other embodiments, a user may prefer not to register with ES computing device, and may still be able to utilize the EBMT system for targeted ancillary merchant recommendations and ancillary purchases (e.g., as a ‘guest’ user without the ancillary/secondary merchant determination being additionally based on a user profile)...” paragraph 0030), and 
transmit, to an event processing server via the wireless communication interface, an event triggering request comprising the action request information (“...In some embodiments, users (e.g., consumers/buyers) may also be enabled to register with the ES computing device. In these embodiments, registered users may create a user profile and input identifying data (such as name, address, etc.) and payment data (such as card/account information) that will be saved in the database associated with the ES computing device and used for payment transactions handled by the ES computing device. In some embodiments, a user profile may be created for the user by an issuer upon issuance of a cardholder account. This issuer-created profile may be used by ES computing device upon user registration with the ES computing device. Registration may include, for example, subscribing to the service(s) provided by ES computing device, downloading an app associated with the service(s) provided by ES computing device, and downloading a digital wallet to be used in conjunction with ES computing device. In some embodiments, registered users may receive discounts, coupons, rebates, rewards, reward points, or other incentives for primary and/or secondary purchases made via the EBMT system. In other embodiments, a user may prefer not to register with ES computing device, and may still be able to utilize the EBMT system for targeted ancillary merchant recommendations and ancillary purchases (e.g., as a ‘guest’ user without the ancillary/secondary merchant determination being additionally based on a user profile)...” paragraph 0030). 

As to claim 39, Kohli teaches a mobile interface device according to claim 38 wherein the first triggering event is a first POS transaction associated with the first transaction account, the second triggering event is a second POS transaction associated with the second transaction account (“...FIG. 4B is an example process flow diagram 400b illustrating various steps performed by ES computing device 402 and utilizing database 404 (shown in FIG. 4A). In the example embodiment, ES computing device 402 determines at step 450 whether a purchase transaction made over the payment network is associated with an account identifier of a registered user. When a purchase transaction is identified as being associated with an account identifier of a registered user at step 452, ES computing device 402 parses the purchase-related data to determine whether the merchant from whom the purchase was made is a qualifying merchant. For example, when a registered user has made a purchase from TicketMaster, that merchant would be determined to be a qualifying merchant since TicketMaster typically sells event-based items such as concert tickets, sporting event tickets, etc. However, as a further example, when a registered user has made a purchase from Starbucks, ES computing device 402 would determine that merchant to be an unqualified merchant because Starbucks (which typically sells food and drink items) does not typically sell event-based items. When the merchant is identified as a qualifying merchant at step 454, the purchase data is again parsed to determine whether the item is a qualifying item. For example, concert tickets would be determined a qualifying item because they are event-based. In some cases, however, the merchant is determined to be a qualifying merchant, but the purchased item is determined to be an unqualified item. For example, a user makes a purchase from the New York Yankees, and the merchant is determined to be a qualifying merchant because the New York Yankees sell baseball game tickets. Yet upon parsing the purchase-related data for item data, the item is determined to be an unqualified item, such as a jersey or other fan gear. Accordingly, in the example embodiment, ES computing device 402 first parses merchant-related data and filters registered user purchases initially by qualifying merchants. In other embodiments, ES computing device 402 may not first determine qualifying merchants, and initial determination of a qualifying purchase may be based on the item/item type only....” paragraph 0069) and the first and second POS transactions are each required to occur within specific time and date limitations for the desired event to be triggered (Rules 426/Primary Purchase Data 410) (“...Database 404 further includes rules 426. Rules 426 are used to determine secondary merchants 408 for a qualifying primary purchase based on data 410 associated with the purchase, user profile data 424, and merchant profile data 425. Primary purchase data 410 (e.g., data associated with a primary, event-based purchase) includes data indicating a merchant 406 from which the purchase was made, item related data 412, and event-specific data including date 414, time 416, and location 418...” paragraph 0068).  

As to claim 40, Kohli teaches a mobile interface device according to claim 38 wherein the memory further has stored therein a transaction application for carrying out a purchase transaction with a merchant using the first account, and the triggering event is a POS transaction carried out using the transaction application (“...In the exemplary embodiment, an event-based merchant targeting system includes a primary merchant (e.g., a supplier or seller of a primary purchase), a user (e.g., a consumer or buyer), and at least one secondary merchant (e.g., a supplier or seller of a secondary purchase). Merchants (prior to being categorized as primary or secondary) enroll or register themselves with the system (e.g., with the ES computing device). In some embodiments, users also register with the system. When a user makes an initial purchase (such as an event-based purchase) with a merchant, then that merchant is considered to be the primary merchant in this particular instance, and the purchase is considered to be the primary purchase. The system then targets/determines one or more secondary merchants based at least in part on data associated with the primary purchase. Secondary merchants are merchants that are registered with the system and whose goods/services relate in some way to the primary purchase of the user. The secondary merchant(s) can also be determined based on a location of the user (e.g., a geo-IP location). The secondary merchant(s) can be determined further based on a profile of the user, for example, in cases when the user has registered with the system. The secondary merchants are displayed to the user and provide options to the user for purchasing goods and/or services associated with the primary purchase. Purchases made with a secondary merchant are considered to be secondary purchases. The user can select and make one or more secondary purchases via the system...” paragraphs 0023/0025).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194